Case 2:19-cv-05381-JS Document 2-1 Filed 11/18/19 Page 1 of 9




                                                 2:19-cv-5381-JS
Case 2:19-cv-05381-JS Document 2-1 Filed 11/18/19 Page 2 of 9
Case 2:19-cv-05381-JS Document 2-1 Filed 11/18/19 Page 3 of 9
Case 2:19-cv-05381-JS Document 2-1 Filed 11/18/19 Page 4 of 9
Case 2:19-cv-05381-JS Document 2-1 Filed 11/18/19 Page 5 of 9
Case 2:19-cv-05381-JS Document 2-1 Filed 11/18/19 Page 6 of 9
         Case 2:19-cv-05381-JS Document 2-1 Filed 11/18/19 Page 7 of 9




Dated:
         I   1/rl�o1r                               Dated:     11/15/19

For Young Kim, individually:
                                                    For the Secretary:


Young Ki                                            U.S. DEPARTMENT OF LABOR

                                                     /s Andrea Luby
For Chelten Market, Inc. d/b/a Chelten Market
and Young Kim, Individually:                        Andrea Luby
                                                    Senior Trial Attorney
                                                    U.S. Department of Labor
                                           ✓


                                                    Office of the Regional Solicitor
             hiambolis                              170 S. Independence Mall West
1012 Bethl , em Pike, Suite 103                     Suite 630E
P.O. Box 3 6                                        Philadelphia, PA 19106
Spring House, PA 19477                              215-861-5128
215-664-7764                                        lubv.andrea(cv,dol.gov
rnargaret@phiambolislaw.com                         PA Bar No. 321609

Attorney for Chelten Market, Inc., d/b/a
Chelten Market and Young Kim




                                                7
Case 2:19-cv-05381-JS Document 2-1 Filed 11/18/19 Page 8 of 9
Case 2:19-cv-05381-JS Document 2-1 Filed 11/18/19 Page 9 of 9
